Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 should read: A roller blind driving device with a motor in an upper beam, comprising the upper beam (1) with a containing cavity, the motor (2) and a pipe coiler body (9), wherein the motor (2) is installed in the containing cavity of the upper beam (1); an output shaft (22) of the motor (2) is in transmission connection with the pipe coiler body (9) through a transmission structure; batteries for supplying power for the motor (2) are installed in the containing cavity of the upper beam (1) characterized in that the batteries comprise a lithium battery (10) and a dry-cell battery (11); the lithium battery (10) is provided with an input wire (101) and a first output wire (103); an end of the input wire (101) is connected with a charging port (102); the dry-cell battery (11) is connected with a second output wire (111); the first output wire (103) and the second output wire (111) are connected with the motor (2); and the motor is powered by either the lithium battery (10) or the dry-cell battery (11); the lithium battery (10) and the dry- cell battery (11) are simultaneously provided in the containing cavity of the upper beam (1) and power the motor (2) from different energy sources; wherein a side wall of the upper beam (1) is connected with a side plate (8); one surface of the side plate (8) is provided with the transmission structure, and a pipe plug (3) is detachably installed on another surface of the side plate (8) wherein the pipe plug (3) is provided with a plurality of ribbed block bars (7) for preventing relative movement between the pipe coiler body (9) and the pipe plug (3) along a circumferential direction and the charging port (102) is arranged on a lower part of the side plate (8). –
	Claim 2 should read -- The roller blind driving device with the motor in the upper beam according to claim 1, wherein one end of the transmission structure is connected with the output shaft (22) of the motor (2), and the other end of the transmission structure is connected with the pipe plug (3); and the pipe plug (3) is coaxially connected with the pipe coiler body (9). –
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a roller blind driving device as is claimed. The references teach upper beams having a motor, transmission structure and battery connected having an input wire connected to a charging port and an output wire connected to the motor, but there is no teaching of another dry cell battery having an output wire connected to the motor wherein the motor is powered by either the battery connected to the charging port or the dry cell batter. While the KR ‘538 reference does disclose first and second batteries, as pointed out by the applicant, one battery is connected to the motor and the other battery is connected to a controller. Examiner agrees that this is not the same as both batteries being connected to the motor as is claimed. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634